Citation Nr: 1235129	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-28 491	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits based on a claim of entitlement to a higher evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty from November 1940 to August 1961 and from July 1966 to July 1971.  Service personnel records show he was awarded the Combat Medic Badge.  The appellant was the Veteran's surviving spouse. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in which service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 was denied.

The Appellant testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is associated with the claims file. 

In July 2011, the Board granted service connection for the cause of the Veteran's death and dismissed a claim on entitlement to DIC benefits under 38 U.S.C.A. § 1318, and remanded the issue of the evaluation assigned for the Veteran's service-connected PTSD for the purpose of accrued benefits.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1940 to August 1961 and from July 1966 to July 1971.  The appellant was the Veteran's widow.

2.  In July 2011, the Board granted service connection for the cause of the Veteran's death, dismissed a claim on entitlement to DIC benefits under 38 U.S.C.A. § 1318, and remanded the issue of the evaluation assigned for PTSD for the purpose of accrued benefits.  

3.  In August 2011, the Board received notification that the appellant died in October 2010, prior to promulgation of the July 2011 Board decision.   


CONCLUSIONS OF LAW

1.  Due to the death of the appellant prior to its promulgation, the Board decision issued on July 6, 2011, is vacated.  38 C.F.R. §§ 20.904, 20.1302 (2011).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the Appellant or his or her representative, or on the Board's own motion, when an Appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  In this case, the Board granted service connection for the cause of the Veteran's death, dismissed a claim on entitlement to DIC benefits under 38 U.S.C.A. § 1318, and remanded the issue of the evaluation assigned the service-connected PTSD for the purpose of accrued benefits in  July 2011 decision.  This decision was rendered based on the false assumption that the appellant was alive.  

Thereafter, the Board was notified that the appellant had died prior to the promulgation of the July 2011 decision.  Specifically, the appellant had died in October 2010, several months before the Board's decision.  

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, the Board lacked jurisdiction to render a decision in this appeal in July 2011. Accordingly, the July 2011 Board decision that awarded service connection for the cause of death, dismissed the issue of entitlement to DIC under 38 U.S.C.A. § 1318, and remanded the accrued benefits issue is vacated.  

Dismissal

Having vacated the July 2011 decision, the Board notes that because the appeal on the merits of the underlying claims has become moot by virtue of the death of the appellant, the appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The July 6, 2011, Board decision granting service connection for the cause of the Veteran's death, dismissing the claim for DIC under 38 U.S.C.A. § 1318, and remanding the issue of the evaluation assigned the service-connected PTSD for the purpose of accrued benefits is vacated.

The appeal of the denials of service connection for the cause of the Veteran's death, entitlement to DIC under 38 U.S.C.A. § 1318, and entitlement to accrued benefits is dismissed.


		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


